Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/22 has been entered.

Response to Arguments
35 USC 112 Rejection
The Applicant has amended claim 1 to overcome the 35 USC 112 rejection.  Additionally, the Applicant has cancelled claim 4.  Therefore, the 35 USC 112 rejection is now moot.  The Examiner withdraws all 35 USC 112 rejections.
35 USC 102 Rejection
With regards to claim 1, the Applicant amended the claim limitation to incorporate the now cancelled claim 4.  However, claim 4 was determined to not be rejected under prior art because the person required to be both in a vehicle and a pedestrian.  The newly amended claim 1 goes back to recite that the person detected is in the vehicle or a pedestrian.  Therefore, claim 1 is not allowable and will be rejected under prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 7, 9, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi (US PG PUB 20150294144 A1).
With regards to claim 1, Konishi discloses a detection device comprising: one or more processors and one or more memories storing executable instructions which, when executed by the one or more processors (Konishi, ¶ [0010];  computer (processor) executes instructions);, cause the detection device to perform operations including: detecting an object contained in a frame image of an image (Konishi, ¶ [0024]-[0026];  image is captured laterally from the vehicle and can detect whether a person is in the vehicle or not) ; specifying which type of a part of the detected object is detected or undetected (Konishi, ¶ [0041];  frontal face detection is performed so it will detect whether a face (part of the detected object) is detected or undetected); determining whether or not the detected object is a person in a vehicle in accordance with a combination of the specified types of a detected part and an undetected part.  (Konishi, ¶ [0041] – [0044];  detection profiles determines if a facial profile of a passenger exists or not (detected part and undetected part) and the number of detection profiles that are detected are the number of passengers (person in a vehicle).

With regards to claim 7, Konishi discloses the device according to claim 1.
Konishi also discloses wherein the type of the body part is detected by using a plurality of detectors (Konishi, ¶ [0025];  Passage sensor and image capture sensors are utilized to detect passengers in vehicle).

With regards to claim 9, the claim limitations are essentially similar to those of claim of claim 1 but in a different embodiment.  Therefore, the rationale used to reject claim 1 is applied to claim 9.

With regards to claim 11, the claim limitations are essentially similar to those of claim of claim 1 but in a different embodiment.  Therefore, the rationale used to reject claim 1 is applied to claim 9.

With regards to claim 16, Konishi discloses the device according to claim 1.
Konishi further discloses wherein the object is determined as a person in a vehicle when the detected part of the object includes a face (Konishi, ¶ [0041] – [0044];  detection profiles determines if a facial profile of a passenger exists or not (detected part and undetected part) and the number of detection profiles that are detected are the number of passengers (person in a vehicle) or part of an upper body and does not include any part of a lower body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US PG PUB 20150294144 A1) in view of Han et al. (US PG PUB 20050105765 A1).
With regards to claim 2, Konishi discloses the device according to claim 1.
Konishi does not appear to disclose wherein the operations further include: notifying that the detected object has intruded into a preset area.  
Han discloses wherein the operations further include: notifying that the detected object has intruded into a preset area (Han, ¶ [0010], [0030];  detects if objects enter a preset area including vehicles.  Alert module generates an alert code if an object enters secured area (preset area) when unauthorized).
Konishi and Han are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify detecting a person in a vehicle of Konishi by utilizing notifying when an object enters a preset area as taught by Han.
The motivation for doing so would have been because detecting a a vehicle and people inside the vehicle can be applied to a broader application for security purposes where detecting a vehicle and people inside when entering an unsecured area would help to detect the unauthorized people immediately.  

With regards to claim 3, Konishi discloses the device according to claim 1.
Konishi does not appear to explicitly disclose further comprising a setting unit configured to accept setting of the area, wherein the setting unit accepts the setting of the area as one of a straight line, a curved line, and a combination thereof, each of which indicates a boundary line of the area. 
Han disclose further comprising a setting unit configured to accept setting of the area, wherein the setting unit accepts the setting of the area as one of a straight line, a curved line, and a combination thereof, each of which indicates a boundary line of the area (Han, ¶ [0032-0033];  The surveillance area is divided into zones and a door (straight line) in the image is the barrier of the secured area (boundary) that detects intrusion if the line is crossed without a card swipe).
The motivation for combination is essentially similar to that of claim 2.  Therefore, the rationale used in claim 2 is applied to claim 3.

With regards to claim 5, Konishi discloses the device according to claim 1.
Konishi does not appear to explicitly disclose wherein the object is a human body, and a predetermined type is one of a whole human body and a lower half of a human body.
Han discloses wherein the object is a human body, and a predetermined type is one of a whole human body and a upper half of a human body (Han, ¶ [0049];  The claim language does not speicfiy why the lower half is of significance to the invention, and therefore it would have been obvious that a human body can just as easily be detected by the upper half as taught by Han instead of using the lower half.
The motivation for combination is essentially similar to that of claim 2.  Therefore, the rationale used in claim 2 is applied to claim 5.

With regards to claim 13, Konishi discloses the device according to claim 1.
Konishi does not appear to explicitly disclose determining that the object has intruded into a preset area of the frame image; and outputting a notification when the detected object who is determined as a pedestrian has intruded into the preset area of the frame image.
Han discloses determining that the object has intruded into a preset area of the frame image (Han, ¶ [0029];  Tailgating is detected so if a person enters the secure area with only one swipe, it is interpreted to be a person (object) has intruded the preset area (preset area) in the image);; and outputting a notification when the detected object who is determined as a pedestrian has intruded into the preset area of the frame image (Han, ¶ [0030];  Alert module generates an alert code (notify determination result) that a person has entered the secured area unauthorized (predetermined portion).
The motivation for combination is essentially similar to that of claim 2.  Therefore, the rationale used in claim 2 is applied to claim 13.

With regards to claim 14, Konishi discloses the device according to claim 1.
Konishi does not appear to explicitly disclose detecting a vehicle in the image; and determining, based on positions of the object and the detected vehicle, not to notify that the object concerning to the detected vehicle has intruded into a preset area.
Han discloses detecting a vehicle in the image; and determining, based on positions of the object and the detected vehicle, not to notify that the object concerning to the detected vehicle has intruded into a preset area (Han, ¶ [0030];  notification can be sent if the targeted event (intruding preset area) actually did occur, so therefore it would not be sent if it did not enter the area.
The motivation for combination is essentially similar to that of claim 2.  Therefore, the rationale used in claim 2 is applied to claim 14.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US PG PUB 20150294144 A1) in view of Ryu et al. (US PG PUB 20150146919 A1).
With regards to claim 15, Konishi discloses the device according to claim 1.
Konishi does not appear to explicitly disclose wherein the object is determined as a pedestrian when a detected part of the object is a part of a whole body or a lower body.
Ryu discloses wherein the object is determined as a pedestrian when a detected part of the object is a part of a whole body or a lower body ---(Ryu, ¶ [0044]-[0045];  lower body detector is used output is utilized in the pedestrian detector).
Konishi and Ryu are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the person detector of Konishi by utilizing detecting a human lower body half to detect as pedestrian as taught by Ryu.
The motivation for doing so would have been because detecting the lower half of a person standing would most likely mean that that person is walking and a pedestrian and not in a vehicle.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US PG PUB 20150294144 A1) in view of Han et al. (US PG PUB 20050105765 A1) in further view of Ryu et al. (US PG PUB 20150146919 A1).
With regards to claim 17, Konishi in view of Han discloses the device according to claim 2.  Konishi further discloses if the combination of the detected parts only includes a face or a part of an upper body, the object is determined as a person in a vehicle who can intrude into the preset area (Konishi, ¶ [0041] – [0044];  detection profiles determines if a facial profile of a passenger exists or not (detected part and undetected part) and the number of detection profiles that are detected are the number of passengers (person in a vehicle).
Konishi in view of Han do not appear to explicitly disclose if a combination of detected parts includes a part of a whole body or a lower body, the object is determined as a pedestrian and thereby it is notified that the object has intruded into the preset area.
Ryu discloses if a combination of detected parts includes a part of a whole body or a lower body, the object is determined as a pedestrian and thereby it is notified that the object has intruded into the preset area (Ryu, ¶ [0044]-[0045];  lower body detector is used output is utilized in the pedestrian detector).
The combination for motivation is essentially similar to that of claim 15.  Therefore, the rationale used in claim 15 is applied to claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667           

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667